Citation Nr: 0117597	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private hospital care on February 2 and 21, 1999, and April 5 
and 6, 1999.

(The issue of entitlement to compensation for bilateral below 
the knee amputations with associated complications and 
pressure sores, under 38 U.S.C.A. § 1151, as a result of 
Department of Veterans Affairs treatment, is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from November 1948 to August 
1952, as well as prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Loma Linda, 
California, which denied reimbursement or payment for the 
cost of private hospital care on February 2 and 21, 1999, and 
April 5 and 6, 1999.


REMAND

In his August 2000 substantive appeal, the veteran indicated 
that he desires a hearing before a traveling member of the 
Board.  Despite this request, it does not appear that such a 
hearing was ever scheduled.  Pursuant to 38 C.F.R. § 
20.700(a) (2000), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  This includes Travel Board hearings.  See also 38 
U.S.C.A. § 7107(d)(1) (pertaining specifically to Board 
hearings). 

Accordingly, this case is REMANDED to the RO for referral to 
the VAMC-MAS for the following action:

The VAMC-Medical Administrative Services 
must schedule a Travel Board hearing.  
The veteran should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.702(b) 
(2000).

Following the Travel Board hearing, the case should be 
returned to the Board, if otherwise in order.  The purpose of 
this REMAND is to afford the veteran due process of law, and 
the Board intimates no opinion, either favorable or 
unfavorable, as to any ultimate disposition warranted in this 
case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VA 
medical center.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


